Case 2:17-cv-09010-AGR Document 387 Filed 10/03/18 Page 1 of 5 Page ID #:11232



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                      UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
     TMF TRUSTEE LIMITED,                        )   IN ADMIRALTY
12                                               )
                         Plaintiff,              )   No. 2:17-cv-09010-AGR
13                                               )
                  v.                             )   STIPULATION AND [PROPOSED]
14                                               )   ORDER FOR DISBURSMENT
     M/T MEGACORE PHILOMENA, her )                   FROM VESSEL SALE PROCEEDS
15   engines, boilers, tackles, and other        )   TO AND FINAL JUDGMENT FOR
     appurtenances, etc., in rem,                )   INTERVENING PLAINTIFF DAN-
16   HURRICANE NAVIGATION INC., a )                  BUNKERING (MONACO) S.A.M.
     Marshall Islands Corporation, in            )
17   personam,                                   )
                                                 )
18                       Defendants.             )
                                                 )
19                                               )
     DAN-BUNKERING (MONACO)                      )
20   S.A.M., a Monaco Company,                   )
21                       Intervening Plaintiff, ))
                  v.                             )
22                                               )
23   M/T MEGACORE PHILOMENA, her ))
     tackle, equipment, boats, engines and       )
24   appurtenances In Rem, HURRICANE
     NAVIGATION INC., a Marshal Island ))
25   Corporation, in personam                    )
                         Defendants.             )
26

27

28
     STIPULATION AND [PROPOSED] ORDER FOR
     DISBURSMENT FROM VESSEL SALE PROCEEDS TO
     AND FINAL JUDGMENT FOR INTERVENING
     PLAINTIFF DAN-BUNKERING (MONACO) - 1
Case 2:17-cv-09010-AGR Document 387 Filed 10/03/18 Page 2 of 5 Page ID #:11233



 1         In accordance with Local Rule 7-1, Plaintiff and Counter-Defendant TMF
 2   Trustee Limited (“TMF”), and Claimant, Defendant and Counter-Claimant Hurricane
 3   Navigation Inc. (“Hurricane”), and Plaintiff-Intervenors Novell Investments, Inc.
 4   (“Novell”), Monjasa Ltd. (“Monjasa”), Ocean Energy, E.N. Bisso & Son, Inc.,
 5   Cooper/T. Smith Mooring Co., Inc., Riley Sherman Shipping Agency, Inc., BP Marine
 6   Limited and Dan-Bunkering (Monaco) S.A.M. (“Dan-Bunkering”), by and through
 7   their attorneys of record, hereby stipulate to and request that the Court order as
 8   follows:
 9         That the Clerk shall forthwith disburse from the proceeds of the sale of the M/T
10   MEGACORE PILOMENA, the total amount of $270,435.25 plus interest in the
11   amount of $6,420.72 (for the period September 26, 2017, to October 3, 2018), plus per
12   diem interest at $17.26 per day from October 3, 2018, to the date of the disbursement
13   to Dan-Bunkering. The order of payment shall be to the client trust account of lead
14   counsel for Intervening Plaintiff as follows:
15         If by wire:
16         Wells Fargo Bank
           1620 4th Avenue
17         Seattle, WA 98101
           ABA # 121000248
18         Moure Trust Account # 7470857967
19         If by check to:
20         Moure Law Trust Account
           Moure Law, pllc
21         1700 Seventh Avenue, Suite 2200
           Seattle, WA 98101
22

23         This shall be full payment and satisfaction of Intervening Plaintiff Dan-
24   Bunkering (Monaco) S.A.M.’s claim.          The parties further stipulate that, upon
25   payment, the Court shall issue final judgment pursuant to Fed. R. Civ. P. 54(b) in
26   favor of Plaintiff Dan-Bunkering (Monaco) S.A.M., expressly determining that there
27   is no just reason for delay.
28
     STIPULATION AND [PROPOSED] ORDER FOR
     DISBURSMENT FROM VESSEL SALE PROCEEDS TO
     AND FINAL JUDGMENT FOR INTERVENING
     PLAINTIFF DAN-BUNKERING (MONACO) - 2
Case 2:17-cv-09010-AGR Document 387 Filed 10/03/18 Page 3 of 5 Page ID #:11234



 1

 2   IT IS SO STIPULATED AND AGREED.
 3   Dated:     Ocotber 03, 2018            FLYNN, DELICH & WISE LLP
 4                                          By: /s/ Eric P. Wise
                                            Erich P. Wise
 5                                          Nicholas S. Politis
                                            Zachary J. Politis
 6                                          Peter F. Black
 7                                          Attorneys for Plaintiff and
                                            Counter-Defendant
 8                                          TMF TRUSTEE LIMITED
 9

10   Dated: October 03, 2018                KAYE, ROSE & PARTNERS, LLP
11                                          By: /s/ Frank C. Brucculeri
                                            Frank C. Brucculeri
12
                                            Attorneys for Defendant
13                                          HURRICANE NAVIGATION INC.
14

15   Dated: October 03, 2018                MCKASSON & KLEIN LLP
16                                          By: /s/ Neil B. Klein
                                            Neil B. Klein
17                                          Maria del Rocio Ashby
18                                          Attorneys for Plaintiff-Intervenor
                                            NOVELL INVESTMENTS, INC.
19

20   Dated: October 03, 2018                SWAIN & DIPOLITO, LLP
21                                          By: /s/ Michael L. Swain
                                            Michael L. Swain
22                                          Ross I. Landau
23                                          Attorneys for Plaintiff-Intervenor
                                            MONJASA LTD.
24

25   Dated: Ocotber 03, 2018                MOGHADDAM & JORGENSEN LLP /
                                            MOURE LAW, PLLC
26
                                            By: /s/ Charles Moure
27                                          B. Alexander Moghaddam
28
     STIPULATION AND [PROPOSED] ORDER FOR
     DISBURSMENT FROM VESSEL SALE PROCEEDS TO
     AND FINAL JUDGMENT FOR INTERVENING
     PLAINTIFF DAN-BUNKERING (MONACO) - 3
Case 2:17-cv-09010-AGR Document 387 Filed 10/03/18 Page 4 of 5 Page ID #:11235



 1                                                 Charles P. Moure
 2                                                 Attorneys for Plaintiff-Intervenor
                                                   DAN-BUNKERING (MONACO)
 3                                                 S.A.M.
 4
     Dated: October 03, 2018                       SIMMS SHOWERS LLP
 5
                                                   By: /s/ J. Stephen Simms
 6                                                 J. Stephen Simms
 7                                                 Attorneys for Plaintiffs-Intervenors
                                                   OCEAN ENERGY, E.N. BISSO & SON,
 8                                                 INC., COOPER/T. SMITH MOORING
                                                   CO., INC., RILEY SHERMAN
 9                                                 SHIPPING AGENCY, INC., BP
                                                   MARINE LIMITED
10

11                                      ATTESTATION
12         Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
13   and on whose behalf the filing is submitted, concur in the content of this filing and
14   have authorized this filing.
15   Dated: Ocotber 3, 2018                        MOGHADDAM & JORGENSEN
                                                   LLP / MOURE LAW, PLLC
16
                                                   By: /s/ Alexander Moghaddam
17                                                 B. Alexander Moghaddam
                                                   Charles P. Moure
18
                                                   Attorneys for Plaintiff-Intervenor
19                                                 DAN-BUNKERING (MONACO)
                                                   S.A.M.
20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER FOR
     DISBURSMENT FROM VESSEL SALE PROCEEDS TO
     AND FINAL JUDGMENT FOR INTERVENING
     PLAINTIFF DAN-BUNKERING (MONACO) - 4
Case 2:17-cv-09010-AGR Document 387 Filed 10/03/18 Page 5 of 5 Page ID #:11236



 1
                                   [PROPOSED] ORDER
 2
           Pursuant the foregoing stipulation of the parties, the Court hereby approves of
 3
     the stipulation and ORDERS and DIRECTS the Clerk forthwith to disburse to
 4
     Intervening Plaintiff Dan-Bunkering (Monaco) S.A.M., from the proceeds of the sale
 5
     of the M/T MEGACORE PHILOMENA, the total amount of $270,435.25, plus
 6
     interest in the amount of $6,420.72, plus per diem interest at $17.26 per day from
 7
     October 3, 2018, to the date of said disbursement to Intervening Plaintiff Dan-
 8
     Bunkering (Monaco) S.A.M. as set forth in the stipulation.
 9

10   IT IS SO ORDERED.
11   Dated: ______________                 ___________________________________
                                           Alicia G. Rosenberg
12                                         United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER FOR
     DISBURSMENT FROM VESSEL SALE PROCEEDS TO
     AND FINAL JUDGMENT FOR INTERVENING
     PLAINTIFF DAN-BUNKERING (MONACO) - 5
